Citation Nr: 0416408	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-13 448	)	DATE
	)
	)
                                                  On appeal 
from the
       Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Whether a July 9, 1986 decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for bilateral hearing loss should be revised or reversed on 
the grounds of clear and unmistakable error.

2.  Whether a July 9, 1986 decision of the Board of 
Veterans' Appeals (Board) denying entitlement to service 
connection for tinnitus should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issues of entitlement to a compensable rating for 
tinnitus prior to June 10, 1999, and whether new and 
material evidence has been received to reopen claims for 
service connection for bilateral hearing loss and a heart 
disability, are the subject of a separate decision of the 
Board issued this date.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran in this case served on active duty from January 
1972 to January 1974.

In a July 9, 1986 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for restoration of 
service connection for bilateral hearing loss, and denied 
the veteran's claim for entitlement to service connection 
for tinnitus.  In November 1999, the veteran submitted a 
motion alleging that there was clear and unmistakable error 
(CUE) in the July 9, 1986 Board decision.  In May 2001, the 
Board issued a decision denying the veteran's motion that 
there was CUE in the July 9, 1986 Board decision to the 
extent it denied entitlement to restoration of service 
connection for bilateral hearing loss.  In addition, the May 
2001 Board decision dismissed without prejudice the 
veteran's motion that there was CUE in the July 9, 1986 
Board decision to the extent it denied entitlement to 
service connection for tinnitus.  The veteran appealed the 
May 2001 Board decision to the extent that it denied his CUE 
bilateral hearing loss claim.  In a November 2003 Order, the 
Court of Appeals for Veterans Claims (Court) affirmed the 
May 2001 Board decision to the extent that it denied the CUE 
bilateral hearing loss claim.


FINDINGS OF FACT

1.  In a May 17, 2001 decision, the Board denied the 
veteran's motion that the July 9, 1986 Board decision, to 
the extent it denied entitlement to restoration of service 
connection for bilateral hearing loss, should be revised or 
reversed on the grounds of clear and unmistakable error.

2.  In a November 2003 Order, the Court of Appeals for 
Veterans Claims affirmed the May 17, 2001 Board decision to 
the extent it denied the veteran's motion that the July 9, 
1986 Board decision should be revised or reversed on the 
grounds of clear and unmistakable error for denying 
entitlement to restoration of service connection for 
bilateral hearing loss.

3.  A July 1986 decision of the Board denying service 
connection for tinnitus was consistent with the law and the 
evidence then of record.


CONCLUSIONS OF LAW

1.  The July 9, 1986 Board decision, to the extent that it 
denied entitlement to restoration of service connection for 
bilateral hearing loss, is no longer subject to revision on 
the grounds of clear and unmistakable error.  38 C.F.R. 
§ 20.1409(c) (2003).

2.  The July 9, 1986 decision of the Board denying service 
connection for tinnitus was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1400, 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered VA's duty to inform the moving 
party of the evidence needed to substantiate his claim and 
to assist him in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation do not apply 
to the motion.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  The Court found 
that an attempt to obtain benefits based on an allegation of 
clear and unmistakable error "is fundamentally different 
from any other kind of action in the VA adjudicative 
process."  As such, an allegation of clear and unmistakable 
error does not represent a "claim," but a collateral attack 
on a final decision.  Id.  The provisions of the VCAA, and 
its implementing regulation, are not, therefore, applicable 
to the adjudication of the issues of clear and unmistakable 
error in the Board's July 9, 1986 decision.

I.  CUE in the July 9, 1986 decision of the Board denying 
restoration of service connection for bilateral hearing 
loss.

As noted above, the veteran was denied restoration of 
service connection for bilateral hearing loss in a July 9, 
1986 Board decision.  In November 1999, the veteran 
submitted a motion alleging that there was CUE in the July 
9, 1986 Board decision for failing to grant restoration of 
service connection for bilateral hearing loss.  In a May 
2001 decision, the Board denied the veteran's bilateral 
hearing loss CUE claim.  The veteran appealed the May 2001 
decision to the Court and the Board's decision was affirmed 
by the Court in November 2003.

In February 2004, the Board received a letter from the 
veteran in which he again alleged that there was CUE in the 
July 9, 1986 Board decision for failing to grant his claim 
for restoration of service connection for bilateral hearing 
loss.

Once there has been a final decision on a motion of CUE 
relating to a prior Board decision on an issue, that prior 
Board decision on that issue is no longer subject to 
revision on the grounds of CUE.  Subsequent motions relating 
to that prior Board decision on that issue shall be 
dismissed with prejudice.  38 C.F.R. § 20.1409(c).

In this case the veteran's allegation of CUE in the July 9, 
1986 Board decision for failing to grant restoration of 
service connection for bilateral hearing loss was previously 
denied by a May 2001 Board decision and that decision was 
affirmed by the Court.  Since there has already been a final 
decision on a motion of CUE relating to a prior Board 
decision on this issue, the prior Board decision on this 
issue is no longer subject to revision on the grounds of 
CUE.  Accordingly, the veteran's current motion of CUE with 
respect to the July 9, 1986 Board denial of restoration of 
service connection for bilateral hearing loss must be 
dismissed with prejudice.  Id.

II.  CUE in the July 9, 1986 decision of the Board denying 
service connection for tinnitus.

The veteran again asserts that there is clear and 
unmistakable error in the Board's July 9, 1986 decision 
denying service connection for tinnitus.  Since the May 2001 
Board decision dismissed the veteran's CUE tinnitus claim 
without prejudice, the veteran's current claim is properly 
before the Board.

An August 25, 1972 service medical record reveals that the 
veteran complained of headaches and ringing in his ears, 
which the veteran attributed to noise exposure.  The Board 
notes that an October 1972 service medical record indicates 
rule out tendonitis and does not refer to tinnitus.  A 
November 28, 1973 service medical record indicated that the 
veteran had bilateral high frequency hearing loss at 8000 
Hertz and the veteran was advised to wear ear protection 
when around noise.  The remaining service medical records, 
including the November 1973 discharge examination report, 
make no reference to tinnitus.

A May 1978 VA medical record reveals that the veteran 
complained of decreased hearing since his military service 
and that loud noise caused ringing in his ears.  A May 1978 
VA audiogram notes that the veteran complained of bilateral 
high-pitched tinnitus for the past four years.  The examiner 
stated that the findings were essentially normal.  The 
examiner noted that there was mild loss at the high 
frequencies in the left ear and that it might be noise 
induced loss.

The veteran was examined by W.S.J., M.D., in June 1978.  The 
diagnosis was sensorineural hearing loss, bilateral, 
predominately in the left ear, of unknown etiology.  The 
record contains a copy of Dr. J.'s June 1978 audiogram.

The veteran was afforded a VA audiological examination in 
July 1984.  The veteran complained of continuous subjective-
type tinnitus.  

A November 1984 statement was received from Dr. J.  He 
stated that the veteran was seen in his office complaining 
of marked ringing in both ears, in addition to a high tone 
hearing loss.  Included with the letter was a copy of the 
November 1984 audiogram report.

The veteran testified at a hearing before hearing officers 
at the RO in November 1985.  The veteran stated that he had 
been a tank crewman in service, that he had been exposed to 
loud noise in the tank, and that he had experienced ringing 
in the ears at the time, and thereafter.  The veteran 
reported that he had had hearing tests prior to 1977 for his 
employer, Lloyd Manufacturing Company.

Based on the above evidence the July 9, 1986 Board decision 
denied the veteran's claim for service connection for 
tinnitus.  The Board noted that other than a complaint of 
tinnitus on one occasion in 1972, the service medical 
records were devoid of any other reference to that disorder.  
The Board also pointed out that the post service medical 
records did not show tinnitus until over four years after 
separation from service.  The Board was of the opinion that 
the in-service symptoms were acute in nature and could not 
reasonably be related to the veteran's current tinnitus.

In March 1986 copies of VA treatment records were received 
by the RO.  While these records were received several days 
prior to certification of the veteran's appeal to the Board, 
they were not part of the records sent to the Board and 
considered by the Board in making the July 9, 1986 decision.  
A December 1984 VA note indicates that the veteran 
complained of very bothersome bilateral tinnitus.  The 
assessment included tinnitus, masking not effective.  A 
later December 1984 VA record notes that a detailed 
explanation of the etiology and treatment of tinnitus had 
been given by the veteran.  The examiner noted that the 
veteran had apparently had tinnitus for 10 years.  The 
impression was bilateral tinnitus related to high frequency 
sensorineural hearing loss.  A March 1986 VA record 
indicates that the veteran reported tinnitus and ringing in 
his ears since 1972.  The examiner noted that the veteran 
had tinnitus secondary to high frequency hearing loss.

Private medical records indicating that the veteran 
complained of ringing in the ears in February 1974 were 
received by the RO on July 25, 1986.  These records were 
from the veteran's former employer.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
According to the regulations, clear and unmistakable error 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, clear and unmistakable 
error is present when either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Ibid.  Review for clear and 
unmistakable error in a prior Board decision must be based 
on the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there 
has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The veteran claims that his service medical records showed 
that he had tinnitus during service and that there was CUE 
in the July 9, 1986 Board decision because it failed to 
consider all of his service medical records.  The veteran 
specifically asserts that a November 27, 1973 audiogram was 
not considered in the July 9, 1986 Board decision.  The 
veteran also asserted that there was CUE because the Board's 
July 9, 1986 decision because it did not consider the 
November 1984 letter and audiogram from Dr. J.

Contrary to the veteran's assertions, the July 9, 1986 Board 
decision did review and consider the November 1984 audiogram 
from Dr. J.  Furthermore, the July 1986 Board decision 
reviewed all of the pertinent service medical records and 
that Board decision specifically mentions that the  November 
27, 1973 audiogram was considered.  

The Board notes that the VA medical records received by the 
VA in March 1986 were apparently not contained in the 
veteran's claims file when the July 9, 1986 Board decision 
was decided.  The Board notes that prior to July 21, 1992, 
the failure of VA to consider pertinent VA medical records 
which were not part of the file when considered by the Board 
prior to its final decision did not constitute CUE.  See 
Damrel v. Brown, 6 Vet. App. 242 (1992), see also VAOPGCPREC 
12-95.  Furthermore, even if it could be CUE for the failure 
of the Board to consider that late arriving VA evidence in 
the July 1986 decision, the Board notes that this 
unconsidered VA evidence did not indicate that the veteran's 
current tinnitus was related to service.  It only indicated 
that the veteran reported a 10-year history of tinnitus.  
Consequently, even if this could be considered involving the 
correct facts as they were known at that time not being 
before the Board, this would not constitute error in the 
Board's adjudication on the appeal which had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999); 38 C.F.R. § 20.1403(b) and (c).

The veteran has also claimed that there was CUE because he 
had given VA notice of his soon after discharge pre-
employment audiometric examination at his hearing, and VA 
had failed to obtain that evidence prior to the July 9, 1986 
Board decision.  The veteran asserts that this failure in 
the duty to assist rises to the level of CUE.  The Board 
notes that a failure to fulfill the duty to assist can not 
be considered CUE.  See 38 C.F.R. § 38 C.F.R. 
§ 20.1403(d)(2).

In this case, the veteran has failed to provide a basis to 
conclude that the July 1986 Board decision denial of service 
connection for tinnitus constituted CUE.  While the veteran 
complained of one instance of ringing in the ears in 
service, no further mention of ringing or tinnitus was 
mentioned in the service medical records.  At the time of 
the July 1986 Board decision none of the post service 
medical records contained in the claims file linked the 
veteran's current tinnitus to service.  As noted above, 
under 38 C.F.R. § 20.1403(d)(3), a disagreement as to how 
the facts were weighed or evaluated does not provide a basis 
to find clear and unmistakable error.  The veteran has not 
shown that the correct facts, as they were known at the 
time, were not before the Board, or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied in the July 1986 Board decision which denied 
entitlement to service connection for tinnitus.  Since the 
July 1986 decision of the Board was supported by the facts 
and the law, there was not clear and unmistakable error in 
the Board's decision denying entitlement to service 
connection for tinnitus.

ORDER

The motion alleging clear and unmistakable error in a July 
9, 1986 Board decision denying entitlement to restoration of 
service connection for bilateral hearing loss is dismissed.

The motion alleging clear and unmistakable error in a July 
9, 1986 Board decision denying entitlement to service 
connection for tinnitus is denied.


                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW 
FOR CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision on your motion for the Board 
to review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the 
outcome of this decision, you do not need to do anything. 
However, if you are not satisfied with this decision, you 
have the following options, which are listed in no 
particular order of importance: 

?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of 
this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all 
three at the same time if you wish. However, if you file a 
Notice of Appeal with the Court and motion with the Board at 
the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the 
BVA will not be able to consider your motion without the 
Court's permission. 

There is no time limit for filing a motion for 
reconsideration or a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice 
of Appeal with the Court. If you also want to file a motion 
for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court. You should know that even if you have a 
representative, as discussed below, it is your 
responsibility to make sure that your appeal to the Court is 
filed on time. 

How do I appeal to the United States Court of Appeals for 
Veterans Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or 
a motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the 
Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website. The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this 
decision by writing a letter to the BVA stating why you 
believe that the BVA committed an obvious error of fact or 
law in this decision. See 38 C.F.R. 20.1090 --20.1003. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Address your letter 
to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by 
writing a letter to the BVA stating why you believe you were 
denied due process of law during your appeal. See 38 C.F.R. 
20.904. For example, you were denied your right to 
representation through action or inaction by VA personnel, 
you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a 
personal hearing that you requested.  You can also file a 
motion to vacate any part of this decision on the basis that 
the Board allowed benefits based on false or fraudulent 
evidence submitted by or on behalf of the appellant. Send 
this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and 
you can do this at any time.  However, if you also plan to 
appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the 
BVA, but you can also appoint someone to represent you. An 
accredited representative of a recognized service 
organization may represent you free of charge. VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, 
rather than before VA, you should write directly to the 
Court for information. Upon request, the Court will provide 
you a state-by-state listing of persons admitted to practice 
before the Court who are available to represent appellants. 
This information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? 
Except for a claim involving a home or small business VA 
loan under Chapter 37 of title 38, United States Code, 
attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes 
a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. 
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan. For more 
information, read section 5904, title 38, United States 
Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can 
file a motion asking the Board to do so. Send such a motion 
to the address above for the Office of the Senior Deputy 
Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


ION OF
- 1 -



